—In a support proceeding pursuant to Family Court Act article 4, the father *524appeals from an order of the Family Court, Suffolk County (Dounias, J.), entered December 28, 2001, which denied his objections to an order of the same court, entered October 24, 2001 (Fields-Ferraro, H.E.), denying, without a hearing, his application for downward modification of his child support obligation.
Ordered that the order is affirmed, without costs or disbursements.
The father failed to establish a change in circumstances sufficient to warrant downward modification of his child support obligation (see Matter of Kotlyar v Burshtein, 268 AD2d 433). The father’s remaining contentions are not properly before this Court (see Matter of Werner v Werner, 130 AD2d 754). Santucci, J.P., McGinity, Luciano and Adams, JJ., concur.